Citation Nr: 0914128	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-17 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for anxiety and 
depression, including as due to Agent Orange exposure.  

2.  Entitlement to service connection for a low back 
disorder, including as due to Agent Orange exposure.  

3.  Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to October 
1972, with an intervening period from September 1972 to 
October 1972 when he was absent without leave (AWOL).  His 
initial separation under other than honorable conditions was 
upgraded to under honorable conditions by action of the Army 
Discharge Review Board in March 1978.  The Department of 
Veterans Affairs (VA) administratively recognized this 
recharacterization by a decision approved in October 1980.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the above VA 
Regional Office (RO), denying the above listed claims.  The 
Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in July 2006; a 
transcript is of record.  The Board remanded the case in June 
2007, and it now returns to the Board for further review.

The issues of entitlement to service connection for a low 
back disorder and residuals of a head injury are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is required on the part of the appellant.


FINDING OF FACT

The RO, in the course of appeal, granted service connection 
for post-traumatic stress disorder (PTSD), which in substance 
and effect constituted a grant of the benefit sought, of 
service connection for anxiety and depression.  

CONCLUSION OF LAW

Because the appellant has in substance and effect been 
granted the benefit sought, of service connection for his 
acquired psychiatric disorder manifested by anxiety and 
depression, their remains no case in controversy for 
appellate review, and the Board does not have jurisdiction to 
consider the claim. 38 U.S.C.A. § 7104 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 19.4 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the AMC's favorable decision in 
December 2007 granting service connection for PTSD, and the 
Board's determination herein that that action amounts to a 
grant of the entire benefit sought in the Veteran's claim for 
service connection for anxiety and depression, there is no 
reasonable possibility that additional notice and assistance 
would further that claim, and hence no further VCAA notice or 
assistance is required.  Wensch.  



II.  Claim for Service Connection for Anxiety and Depression

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  At 
issue here is the Board's authority to review claims on an 
appellate basis.  38 U.S.C.A. § 7104; 38 C.F.R. § 19.4.  

The Veteran had appealed a claim for service connection for 
anxiety and depression, including as secondary to Agent 
Orange exposure.  However, in the course of appeal following 
the Board's remand of that claim in June 2007, the RO/AMC 
granted service connection for post-traumatic stress disorder 
in a December 2007 decision, and assigned a 70 percent 
evaluation based on the Veteran's presenting psychiatric 
symptoms upon VA psychiatric examination in July 2008 for 
compensation purposes.  In that examination both PTSD and 
depression were diagnosed, with symptoms of both anxiety and 
depression due to these disorders.  Thus, in effect, the 
Veteran has been service connected for his presenting 
psychiatric disorder, nominally characterized by the RO as 
PTSD for purposes of service connection but encompassing 
diagnosed anxiety and depression.  

The benefit sought in the claim on appeal having been thus 
granted, there remains no justiciable case or controversy for 
review by the Board regarding his appealed claim for service 
connection for anxiety and depression, as contemplated by 38 
U.S.C.A. § 7104 and 38 C.F.R. § 19.4.  Consequently, the 
claim of entitlement to service connection for anxiety and 
depression, including as secondary to Agent Orange exposure, 
having been favorably resolved, in the absence of any 
remaining justiciable question, the appeal as to that issue 
must be dismissed as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).




ORDER

The appeal of the claim for service connection for anxiety 
and depression, including as secondary to Agent Orange 
exposure, is dismissed.  


REMAND

The Veteran has contended that he suffered injury in service 
including a head injury, and that he received a Purple Heart 
and a Combat Infantryman Badge (CIB).  However, while service 
personnel records have been obtained and reflect that he 
received a Purple Heart for a shrapnel wound received in 
combat, they do not reflect receipt of a CIB.  Further, while 
these personnel records are somewhat in conflict, in that one 
record indicates a shrapnel wound only to the right leg and 
another indicates a shrapnel wound only to the right arm, no 
service personnel record indicates a head wound.  

However, service treatment records (STRs) are noted to be 
possibly incomplete in this case, in that only some dental 
treatment records have been obtained, as well as service 
entrance and separation examinations and reports of medical 
history, without records of general medical treatment in 
service.  It was for this reason, in part, that the Board 
remanded the case including to obtain any available STRs and 
personnel records.  The service personnel records were 
obtained, but no additional STRs were found.  That remand 
instructed the AMC or RO to make an inquiry to the U.S. Army 
Joint Services Records Research Center (JSRRC), regarding an 
alleged combat incident, as follows (quotation from the 
remand):

The Veteran also alleged being injured 
in a rocket attack upon an APC while he 
was on patrol with the 5th Infantry 
Division, Mechanized, in the DMZ of 
Vietnam, in approximately October or 
November of 1968, with two fellow 
soldiers in the APC - the driver and 
the Veteran's squad leader - killed in 
the attack, and the Veteran suffering 
shrapnel injuries to the left arm and 
head, and injury to the head and back.  
Provide these details, together with 
any others the Veteran may have 
provided in response to RO development, 
in a query letter to the U.S. Army 
Joint Services Records Research Center 
(JSRRC), and any other indicated 
source, for any information that might 
corroborate the alleged rocket attack 
incident and the Veteran's resulting 
injuries.  Any responses received 
should be associated with the claims 
folder.

However, the AMC failed to make that inquiry upon remand.  
While it is true that only substantial compliance with remand 
instructions is required, there was no substantial compliance 
as to this element of development.  See Stegall v. West, 11 
Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 
(2008).  The RO did, as noted supra, obtain service personnel 
records documentng that the Veteran engaged in combat and was 
wounded, and the RO granted service connection both for PTSD 
and for scar residuals of a shrapnel wound to the left arm on 
those bases.  

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the 
adverse effect of the absence of STRs to establish disability 
incurred during combat may be overcome by satisfactory lay or 
other evidence sufficient to prove service incurrence if 
consistent with the circumstances, conditions, or hardships 
of service, and to this end all doubt will be resolved in the 
Veteran's favor.  In this case, the Board finds it 
appropriate, based on the Veteran's documented combat 
service, to accept, without further proof, his account of the 
incident in which his APC was struck by a rocket with force 
sufficient to kill two of the occupants, with injuries to the 
Veteran including shrapnel injury to the arm and head, as 
well as further injury to the head and back.  

It is true, of course, that this law can be used only to 
provide a factual basis upon which a determination can be 
made that a particular injury occurred in service, and does 
not necessarily link the presumed in-service injury to the 
current claim.  See Libertine v. Brown, 9 Vet. App. 521, 522-
23 (1996).  As the Court held in Kessel v. West, 13 Vet. App. 
9 (1999), the 38 U.S.C.A. § 1154(b) presumption relates only 
to the question of an injury in service; there is still a 
need for competent medical evidence to show a current 
disability and a causal relationship between that disability 
and the service events.

Although the Veteran was afforded VA examinations pursuant to 
the Board's remand addressing his claims for service 
connection for residuals of back and head injuries, those 
examiners did not base their examinations and opinions on the 
now presumed premise that he suffered these injuries in 
service, and the substance of those examination reports 
suggests that the examiners, in essence, rejected any such 
account of injuries in service.  Further examinations are in 
order, based on presumed injuries in service.  

Accordingly, the case is REMANDED for the following action:

1.  Contacted the Veteran and ask him to 
provide a statement, with as much detail and 
documentation as he can provide, recounting 
his history of symptoms and treatment for 
his claimed low back disorder and residuals 
of head injury from service, with particular 
emphasis on his symptoms and treatment in 
the 1970s and 1980s, including identifying 
any doctors or hospitals from which he 
received medical care for those conditions.  
Any responses and evidence received should 
be associated with the claims file.  

2.  Thereafter, afford the Veteran an 
examination to address whether he has any 
neurological residuals of head trauma, to 
include headaches or other brain disorder, 
related to the conceded combat incident in 
service wherein an enemy rocket struck the 
Veteran's armored personnel carrier (APC) 
and this resulted in the deaths of two 
fellow soldiers in the APC, with injuries to 
the Veteran including shrapnel injury to the 
arm and head, as well as further injury to 
the head and back.  It must be emphasized to 
the examiner that the occurrence of this 
event in service is to be presumed for 
purposes of this examination.  The claims 
folder must be made available to the 
examiner prior to the examination.  

a.  The examiner should address whether 
the Veteran has a headache disorder 
and/or any other central neurological 
disorder, and if so whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that such 
disorder is causally related to the 
Veteran's presumed head injury in 
service.  In so doing, the examiner 
should address residuals of the Veteran's 
conceded head injury in service as well 
as shrapnel wound to the head.  The 
examiner should also attempt to document, 
through interview, examination, and 
review of the claims file, the Veteran's 
history of relevant symptoms and 
treatment beginning from service.  Any 
necessary non-invasive tests to ascertain 
this should be conducted.  The examiner 
should explain in detail all findings and 
conclusions.

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  Also after completion of instruction 1, 
afford the Veteran an examination to address 
whether he has any low back residuals of 
back injury, to include chronic strain, 
traumatic arthritis, disc disease, or other 
residuals of injury, related to the conceded 
combat incident in service wherein a rocket 
attack struck the Veteran's armored 
personnel carrier (APC) and this resulted in 
the deaths of two fellow soldiers in the 
APC, with injuries to the Veteran including 
shrapnel injury to the arm and head, as well 
as further injury to the head and back.  It 
must be emphasized to the examiner that the 
occurrence of this event in service is to be 
presumed for purposes of this examination.  
The claims folder must be made available to 
the examiner prior to the examination.  

a.  The examiner should then address 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that a current low back 
disorder is causally related to the 
Veteran's presumed back injury in 
service.  In so doing, the examiner 
should address residuals of the Veteran's 
conceded back injury in service.  The 
examiner should also attempt to document, 
through interview, examination, and 
review of the claims file, the Veteran's 
history of relevant symptoms and 
treatment beginning from service.  Any 
necessary non-invasive tests to ascertain 
this should be conducted.  The examiner 
should explain in detail all findings and 
conclusions.

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

4.  Thereafter, readjudicate the remanded 
claims.  If either of the benefits sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


